UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 . o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-26927 WWA GROUP, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 77-0443643 (I.R.S. Employer Identification No.) 404 W. Powell Lane, Suite 303-304, Austin, Texas 78753 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (480) 505-0070 Securities registered under Section 12(b) of the Act: none. Securities registered under Section 12(g) of the Act: common stock (title of class), $0.001 par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ The aggregate market value of the registrant's common stock, $0.001 par value (the only class of voting stock), held by non-affiliates (9,646,937 shares) was approximately $337,643 based on the average closing bid and ask prices ($0.035) for the common stock on April 13, 2011. At April 14, 2011 the number of shares outstanding of the registrant's common stock, $0.001 par value (the only class of voting stock), was 22,591,922. 1 TABLE OF CONTENTS PART I Item1. Business 3 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. (Removed and Reserved) 15 PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 17 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 22 Item 8. Financial Statements and Supplementary Data 22 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 9A. Controls and Procedures 23 Item 9B. Other Information 24 PART III Item 10. Directors, Executive Officers, and Corporate Governance 24 Item 11. Executive Compensation 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Related Transactions, and Director Independence 29 Item 14. Principal Accountant Fees and Services 29 PART IV Item 15. Exhibits, Financial Statement Schedules 30 Signatures 31 2 PART I ITEM 1. BUSINESS As used herein the terms WWA Group, we, our, and us refer to WWA Group, Inc., its subsidiaries, and its predecessors, unless context indicates otherwise. Corporate History WWA Group was incorporated in Nevada on November 26, 1996, as Conceptual Technologies, Inc. On April 9, 1998, the companys name changed to NovaMed, Inc. to reflect the acquisition of a medical device manufacturer and retailer. The medical device business was abandoned in October of 2000. On August 8, 2003, the company acquired World Wide Auctioneers, Ltd. (World Wide) a British Virgin Island registered company and changed our name to WWA Group, Inc. On October 31, 2010, WWA Group sold World Wide to Seven International Holdings, Ltd. (Seven), a Hong Kong based investment company, for Sevens assumption of the assets and liabilities of the World Wide subject to certain exceptions. The disposition did not affect WWA Groups interest in Asset Forum, LLC., its ownership of proprietary on-line auction software or its equity interest or debt position in Infrastructure Developments Corp. (Infrastructure) in which it currently holds an unconsolidated 17.75% equity position. WWA Group will assist Seven in the management of World Wide during a transitional period. Our business office is located 404 W. Powell Lane, Suite 303-304, Austin, Texas, 78753, and our telephone number is (480) 505-0070. Our registered statutory office is located at the UPS Store 1outh Jones Boulevard, Las Vegas, Nevada 89146. WWA Group currently trades on the Over the Counter Bulletin Board under the symbol WWAG. The Company Current Operations Business Summary WWA Group holds a majority interest in Asset Forum, an Arizona based company that provides an international listing service that matches sellers with buyers for heavy equipment and real estate. We have supplemented Asset Forum's distinctive listing service with our on-line auction software to perform the actual bidding and selling function of items for on-line auction. The Asset Forum business model is based on advertising assets for sale in a free listing by owner format that provides listing services for owners over a broad range of asset categories. The platform includes a unique forum function that enables the viewer to post comments on the items displayed and permits buyers to deal directly with sellers which we have enhanced with our proprietary WWA BidLive software. Asset Forums combination of open forum, owner direct and customized auctions in one marketplace for buyers and sellers attracted thousands of asset listings in 2010. WWA Group holds a minority equity interest in Infrastructure , a project management company focused on specialized projects and subcontracts in the $1 million to $10 million range throughout the Middle East, Africa and Asia . Managed by engineers with extensive experience in construction, disposal, environmental remediation, telecommunications, and technical project management, Infrastructure seeks out project management opportunities in oil and gas infrastructure and support activities, permanent and temporary forward base camp installation and communications, construction endeavors, debris disposal and reclamation, earthmoving and mining operations. US Military contracts in Southeast Asia have been a significant source of recent work, with Infrastructures projects including: 3 · Design/build construction of a Close Quarters Battle (CQB) Training Facility, Camp Erawan, Thailand; the project consists of the construction for the U.S. Navy of a two-story shoot house for military training; awarded May, 2009, completed January 21, 2010. · Construction of seven (7) new barracks, wash facilities, food-preparation facilities and dining facilities, along with the repair of existing, and construction of additional roads, sidewalks, wells, lighting and electrical distribution, for the U.S. Navy's GPOI Training Facilities, Kampong Spoe, Cambodia; awarded August 2009, completed April 29, 2010. · Blank Purchase Agreements for heavy equipment and adviser and troop transportation, in support of the 2rmy Angkor Sentinel exercise in Cambodia, part of the Global Peace Operations Initiative, which aims to train, and where appropriate equip, 75,000 Peacekeepers worldwide; commenced August 2010, ongoing for one year. · Design/build contract for the US Navys Lido Phase II project in Indonesia consisting of designing and building a two storey barrack, dining facilities, a mess hall, a kitchen, roads, parking areas, and site utilities; contract awarded September 29, 2010. Infrastructure also manages a limestone removal project in Ras Al Khaimah, U.A.E. through its wholly owned subsidiary, Power Track Projects, FZE, and markets prefabricated housing products ideally suited for use as field offices, staff or employee housing, or storage on construction or other project sites located away from existing facilities. Competition Asset Forum competes with auction companies worldwide for Internet buyers. There are numerous on-line auctioneers of used equipment and property, mainly based in the U.S. and Japan, including Ritchie Brothers Auctioneers, Inc., which offers live on-line bidding at their physical auctions. We believe that buyer acceptance of on-line equipment and property auctions have reached a point where significant net returns are possible . We do not believe there is currently any significant competition from on-line auction companies and expect that our WWA BidLive software in partnership with Asset Forum we will be able to successfully penetrate the on-line major equipment market. Infrastructure has recently been most active in the Southeast Asian construction and project management business. This activity has generated sufficient experience to analyze current and prospective competition. To date this competition has come almost exclusively from large local and regionally based construction firms, typically based in Thailand. The following companies have emerged as consistent competitors for projects pursued by Infrastructures in key markets: Thailand  Burke Construction, Romchat Development Co, Ltd, Civil 9, NSM Cambodia  ENDEC, Burke Construction, Romchat Development Co, Civil9 Indonesia  Burke Construction, Imembra Infrastructures key advantage over these firms is that it has very low overhead structure and management that has specific experience in certain technical industries. Marketability Asset Forum has attracted thousands of asset listings in 2010, and plans to leverage these listings to increase its depth and breadth in the on-line auction business. Our innovative WWA BidLive software has a potential to provide a strategic platform for other auctioneering businesses. 4 Engineering services of the type offered by Infrastructure are in considerable demand. The recent global economic slowdown has seen some reduction in projects offered for tender and an increase in competition for tenders, but Infrastructure is currently bidding on tens of millions worth of projects and investigating more. We can offer no assurance that any of these bids will be awarded to Infrastructure, but we have confidence in the companys abilities and competitive position, and the figure indicates that sufficient opportunities exist for further expansion. Prior Operations Ended October 31, 2010 Business Summary Auctioneering Since 2001, World Wide , under the ownership and management of WWA Group, auctioned over 40,000 items of transportation and industrial equipment worldwide worth over $1.1 billion offered by over 5,000 consignors and sold to over 7,000 bidders. While a majority of World Wides sales originated from its primary site in Dubai, U.A.E., we expanded World Wides operations to manage auctions in the Philippines, Lebanon, the United States and elsewhere. World Wide engages in the trading and auctioning of transportation and industrial equipment. Auctioned items include mobile and stationary earthmoving and construction equipment, such as crawler tractors, excavators, wheel loaders, cranes, trucks and trailers, as well as automobiles, generators, compressors, agricultural tractors, and forklifts. Centered from World Wides primary base of operations in Dubai, it is the largest seller of used construction and industrial equipment in the Gulf Region of the Middle East. World Wide continues to develop it business worldwide and prior to October 31, 2010 held four major un-reserved auctions for industrial equipment, four one-day car auctions, and one night Ramadan auction from the Dubai auction site. World Wide generates commission and service income from these auctions. Revenues from commissions and services earned in World Wides capacity as agent for consignors of equipment consist mainly of auction commissions in the form of flat selling fees or fixed or sliding percentages of the gross auction sale price of any consigned equipment. The majority of auction commissions are earned as a fixed rate of the gross selling price. Revenues from commissions and services also include (i) preparation, shipping, clearing, transport and handling charges and fees applicable to certain items of consigned equipment, (ii) incidental interest income, and (iii) buyers commission applicable on certain sales of items. All of World Wides auctions are unreserved, meaning that there are no minimum or reserve prices so that each and every item is sold to the highest bidder on the day of the auction. World Wide unreserved auctions are focused primarily on the sale of consigned equipment. Consignors are prohibited by contract from bidding on their own consigned items at the auction or in any way artificially affecting the auction results. World Wide is focused on selling for the consignor rather than competing with owners and bidders. However, World Wide does purchase and sell equipment at its auctions or in private sales. Approximately 50% of the inventory World Wide purchases for resale comes from regular customers at its auctions, while the remaining 50% is from various direct sellers worldwide. Of the inventory purchased from World Wides regular consigners, World Wide makes some of the purchases during the auctions while it makes the remaining purchases prior to auctions in the form of guaranteed prices or cash purchases. Revenues from private sales are accounted for as Revenue from Sales of Equipment and all costs associated with these sales are accounted for as Direct Costs  Sales of Equipment . 5 Shipping Crown Diamond Holdings Ltd (Crown) a subsidiary of World Wide owns a shipping vessel known as the M/V Iron Butterfly. The vessel is a 100 meter long 3,500 dead-weight-ton roll-on/roll-off (RORO) ship with heavy lift cranes and a shallow draft that is ideal vessel for shipping heavy construction equipment within the Gulf region. During 2009 Crown signed a new charter for its use through 2013 whereby Crown is guaranteed a net cash return equal to $600,000 per annum over the term of the agreement. Under the current charter Crown is not responsible for any operational or maintenance expenses associated with the vessel, thereby providing Crown with a better net return than that generated previously. Competition Auctioneering The international, used, industrial equipment market is fragmented and very competitive. World Wide competes for potential purchasers of industrial equipment with equipment manufacturers, distributors and dealers, and equipment rental companies. When sourcing equipment to sell at its auctions, World Wide competes with other auction companies, equipment dealers and brokers, and equipment owners who have traditionally disposed of equipment through private sales. Many of these competitive businesses are significantly larger than World Wide with substantially greater resources and operating histories. The used, industrial equipment auction market in the Gulf Region has two only significant participants, World Wide and Ritchie Brothers Auctioneers, Inc. (RBA). RBA, a Canadian based company, is the worlds largest un-reserved equipment auctioneer, and holds a dominant position in certain geographic locations. RBA has had a larger site in Dubai and a capacity to bring in more equipment than World Wide. However, World Wide has been able to remain competitive since inception and expects to sell more equipment in Dubai than RBA in future periods. World Wides competitive results are as follows: Gross Auction Sales in Dubai* Year World Wide RBA 2005** 2006** 2007** $78,300,000 $108,000,000 2010*** * These are gross auction sales or the total gross proceeds to the seller from final bid prices paid on all equipment and other items. Gross revenue as a percentage of gross auction sales is a measure of WWA World Wides operating performance and it believes that gross auction sales provide the most meaningful comparative measure of its relative operating performance between periods and its sales activity relative to the overall market. ** 2005-2007 include on-line sales from World Wides Dubai facility. *** Includes results from January 1, 2010 to October 31, 2010. 6 World Wide competes with thousands of new and used equipment sellers in the Gulf region, and those that are based outside the Gulf who buy and sell machinery in the region. Competing with these traders requires name branding, financial wherewithal, consistency in dealing, and personnel focused on developing contacts in the local and international markets. World Wide has been successful in buying and selling at its own auctions and in private sales in past years, and it believes it will continue to grow this segment of its revenue. Many traders with whom World Wide competes are specialized, work with a few partners as opposed to many, and do not have the international the representation that World Wide enjoys. Auction companies are known to be large buyers of equipment packages, and therefore World Wide receives more sellers proposals ahead of smaller traders. World Wide has a purpose built distribution channel for sales of owned equipment and a known buyer base of thousands of active buyers. World Wide can also utilize its own shipping vessel to assist buyers and sellers of equipment in private transactions and buy equipment primarily for sale in its own main market, the Gulf region, as opposed to other auction companies that often have numerous sites in other markets to support. World Wide believes these factors result in certain competitive advantages over other traders and other auction companies that trade for their own account. Further, many used equipment dealers and traders with whom World Wide used to compete have been wiped out in the recent economic and financial crisis. Bank finance for working capital and equipment trade has contracted, making the number of competitors smaller than it was in a few years ago. Key to World Wides competitiveness is in its practice of being the only international equipment auction company that holds unreserved auctions almost entirely for the sale of consigned equipment. Virtually all other equipment auction companies trade heavily for their own accounts in their own auction. When an auction company becomes involved in buying and selling in its own auctions it can diminish the prospective returns available to consignors and bidders. World Wide focuses its business on selling for the consignor rather than competing with the bidders. World Wide believes that its growing reputation for conducting auctions only for the participants is a primary competitive advantage. World Wide has also introduced new auction technologies to the industry, and management believes that World Wide is the worlds first physical industrial equipment auction company to combine such technologies. These new features include: · Fully enclosed air-conditioned bidding arena with glass viewing windows during summer season; · Plasma TV screen presentation of items to be sold, with dual currency live asking price displays; · Wireless electronic bidding buttons that bidders can use if they prefer to keep their buying strategy discreet from the other attending public bidders; and · Video auctions of late arriving imported equipment after each physical auction, and on-line only auctions for equipment arriving between physical auctions. All of these features are designed and used to make the buyers auction experiences better, and have been successful in attracting and retaining buyers. Other internal operating technologies, including real-time price clerking, live audio and video recording of the auctions, and auctioneer data screens have added to World Wide operating efficiency and reduced errors. Personnel have a significant impact on the competitive nature of any business. World Wide employs a dedicated staff of professionals with substantial expertise in marketing, assembling and conducting auctions on an international basis. The commitment of these individuals to excellence in conducting auctions in concert with hands on customer service give World Wide a competitive advantage over less professional organizations within the auction business. 7 Shipping Crowns charter party competes with many other vessel owners and freight companies that operate ships and book cargo in the Gulf. Heavy sea freight volume to and from India and the Gulf has resulted in new and used vessels being put onto these routes by major players in the industry. Crowns vessel has the following key advantages: · The small size of its vessel, combined with high capacity ramp and lifting gear, makes it ideal to serve the smaller underserved ports carrying heavy equipment; · Its vessel burns lower priced heavy fuel, as opposed to the light fuel requirements of similar vessels; and · It has numerous buyers and sellers of equipment that do business with World Wide and need sea freight service, providing Crowns charter party with a consistent source of revenue to keep the vessel full on its primary routes. These factors, along with the respected international classing of the vessel and above average maintenance, combine to give Crowns vessel key advantages over other vessel owners in its market. Crown believes that the charter party can continue to compete in the market and be able to pay the contracted monthly charter fee for the next five years. Marketability Auctioneering The year 2009 saw an abrupt and severe contraction in the global equipment industry. However, the industrial equipment auction business is relatively insulated from cyclical economic trends, a trait that is illustrated by comparing the minimal drop in RBAs auction sales during the drastic economic decline of 2009 to the sales of new equipment. Many of the factors that might prompt owners to sell equipment also creates an environment in which equipment buyers opt for high quality used equipment rather than more expensive new equipment. Auctioneers can therefore take advantage of economic downturns as well as upturns, whereas private dealers revenue and profit margins tend to be negatively influenced by regional market downturns. World Wides potential business volume and ability to grow are influenced by economic cycles but show a far lower vulnerability to downward cycles than that experienced by the new equipment industry. Despite the huge size and sustainable growth of the used equipment market, only a fraction of that equipment is sold through auctions, the majority being sold directly by the owner or through dealers and brokers. In a period of economic uncertainty, other factors would result in an increase in supply of used equipment for sale at auction. Auctions are well known for their cash transactions, as opposed to private dealers that often rely on buyer financing for many of their sales transactions. Availability of buyer financing can be uncertain in cyclical developing markets. Further, industrial equipment auctioneers are not restricted to selling lines of equipment provided by a particular manufacturer or manufactured for a particular industry, or to holding auctions in any particular geographic location. 8 The auction method is becoming more attractive to sellers due to the Internet and the general globalization of business communications. Buyers have more access to price and availability information, and thus the trading business is becoming more transparent  there are no longer participants that have information advantages over others. This results in more sellers accepting the auction method as the preferred way to realize market value for their inventory in a timely and cost efficient manner than selling it themselves. World Wide believes that this trend also will contribute to the growth of the auction segment. The ability of auctioneers to sell a wide range of equipment and related assets, offering a more comprehensive choice to bidders, is attracting more buyers. Industrial equipment auctioneers are not restricted to selling lines of equipment provided by a particular manufacturer or manufactured for a particular industry, or to holding auctions in any particular geographic location. Truly unreserved auctions attract buyers who are willing to travel to an auction or bid on-line on items they believe they can buy for fair prices; an auction house that builds a reputation for fair practices to buyers and delivery of goods as represented builds its return buyer base. The transparency of the international used equipment market at auctions, due to the publicly attended nature of auctions and the quality of the information available to any location through the Internet, is attracting more buyers to auctions as they become more familiar with market prices. New auction technologies, several of which have been introduced by WWA Group in its market, result in a more comfortable auction experience for buyers. All of the above factors are attracting more buyers to auctions, and better quality end-user buyers. A proven record of large attendance of buyers at an auction house attracts larger consignments. Consignors are then able to generate bulk cash proceeds from the sale of their equipment quickly and efficiently at auction, at premium net proceeds. WWA Group expects to grow its auction business based not only on the fact that the size of the industrial equipment market continues to grow, but also on managements belief that the popularity of buying and selling equipment through the auction process will increase. Shipping Crowns RORO/heavy lift ship, the M/V Iron Butterfly , is chartered on the Dubai/Karachi/Mumbai route. The global recession and a large number of new vessels entering service have severely impacted world shipping rates: the Baltic Dry index, a premier index of bulk rates, dropped over 90% in 2008, and container rates dropped by similar proportions. Despite these declines, cargo volume and rates have held up fairly well on the Indian Ocean regional routes: Indias economy has been among those least impacted by the recession, and regional trade remains robust. Also, many larger vessels put on line on this route in the last few years have been taken off in the last 12 months due to high running costs. The Iron Butterfly is chartered on a five-year agreement starting Jan 1, 2009, which provides $50,000 monthly revenue regardless of market conditions. The existing charter offers Crown sustained assured revenue and an important value-added service for customers using this popular route. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements and Labor Contracts We currently have no patents, trademarks, concessions, or labor. However, we have received protection for exclusive use of the name WWA and our logo in the UAE by the UAE Ministry of Economy. We also own several URLs protecting and securing the name WWA. We also have a franchise relationship with our joint venture partner in Australia, WWA Australia Pty. Ltd., whereby we license our name, customer database, and auction system software and hardware. We intend to increase the number of our franchising relationships in the future, and we also intend to protect our name and logo in other countries around the world. 9 Governmental and Environmental Regulation Environment Infrastructure and its subsidiary Power Track are subject to rules imposed by the Environmental and Health Department of Ras Al Khaimah regarding the emissions and control of dust in mining operations. We have engaged a consultant to assist us with the permitting process to ensure that Power Track is in full compliance with all applicable rules and laws. Nonetheless, Power Track faces significant compliance costs, and can be of shut down at any time if the controls required by local regulations are deemed insufficient. Doing Business with Nationals of Countries identified by the U.S. as State Sponsors of Terrorism The U.S State Department and the U.S. Treasury Departments Office of Foreign Assets Control (OFAC) have identified Iran, Sudan and Syria as state sponsors of terrorism, and forbid the sale of goods or services by U.S. persons or companies to these countries or to agents of the respective governments of these countries. On April 27, 2roup received a cease and desist order from OFAC proscribing the sale of equipment or services, or facilitating the sale of equipment or services to persons with registered addresses in Iran, Syria or Sudan. WWA Group has never sold equipment at auction or delivered equipment to countries or to agents of the respective governments of those countries that OFAC has identified as state sponsors of terrorism. However, we have in the past sold equipment to private individuals or companies resident in Iran, Sudan or Syria who may have, on their own accord, have exported such purchased equipment to their country of residence. Since May of 2007, in compliance with the OFAC cease and desist order dated April 27, 2007, we have enforced a strict policy of prohibiting the sale of equipment to any persons or companies that register to bid using addresses in Iran, Sudan or Syria. Nevertheless, in early 2008 OFAC requested that WWA Group sign a tolling agreement intended to extend the time frame permitted under the relevant statute of limitations in which OFAC might continue its investigation into our operations for approximately one year from the date of signature. WWA Group complied with the OFACs request and extended the original tolling agreement by an additional four months. On August 5, 2roup received a Pre-Penalty Notice (Notice) OFAC. The Notice was issued based on OFACs belief that WWA Group has engaged in certain transactions prohibited by Executive Order(s) and or Regulations promulgated pursuant to the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq. in connection with the facilitation of auction related services to Iran and Sudan. The perceived violations have caused OFAC to propose a civil monetary penalty of $4,665,600 be imposed on WWA Group subject to adjustment based on evidence presented in connection with our financial ability to pay such a penalty. WWA Group has provided a written response to OFAC that presents evidence to negate the perception that it has operated in contravention of the laws of the U.S. and is currently in discussions with OFAC. We believe that WWA Group is in compliance in all material respects with all laws, rules, regulations and requirements that affect our business, including but not limited to, the OFAC cease and desist order. Further, we believe that compliance with such laws, rules, regulations and requirements does not impose a material impediment on our ability to conduct business. 10 Climate Change Legislation and Greenhouse Gas Regulation Many studies over the past couple decades have indicated that emissions of certain gases contribute to warming of the Earths atmosphere. In response to these studies, many nations have agreed to limit emissions of greenhouse gases or GHGs pursuant to the United Nations Framework Convention on Climate Change, and the Kyoto Protocol. Although the United States did not adopt the Kyoto Protocol, several states have adopted legislation and regulations to reduce emissions of greenhouse gases. Additionally, the United States Supreme Court has ruled, in Massachusetts, et al. v. EPA , that the EPA abused its discretion under the Clean Air Act by refusing to regulate carbon dioxide emissions from mobile sources. As a result of the Supreme Court decision the EPA issued a finding that serves as the foundation under the Clean Air Act to issue other rules that would result in federal greenhouse gas regulations and emissions limits under the Clean Air Act, even without Congressional action. Finally, acts of Congress, particularly those such as the American Clean Energy and Security Act of 2009 approved by the United States House of Representatives, as well as the decisions of lower courts, large numbers of states, and foreign governments could widely affect climate change regulation. Greenhouse gas legislation and regulation could have a material adverse effect on our business, financial condition, and results of operations. Employees At December 31, 2010, WWA Group has no full-time employees. Asset Forum employs no full-time employees. Infrastucture has two full-time employees and numerous contractors. Our management expects to continue to use consultants, attorneys, and accountants as necessary, to complement services rendered by our employees. Reports to Security Holders WWA Groups annual report contains audited financial statements. We are not required to deliver an annual report to security holders and will not automatically deliver a copy of the annual report to our security holders unless a request is made for such delivery. We file all of our required reports and other information with the Securities and Exchange Commission (the Commission). The public may read and copy any materials that are filed by WWA Group with the Commission at the Commissions Public Reference Room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The statements and forms filed by us with the Commission have also been filed electronically and are available for viewing or copy on the Commission maintained Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission. The Internet address for this site can be found at http://www.sec.gov . ITEM 1A. RISK FACTORS WWA Groups operations and securities are subject to a number of risks. Below we have identified and discussed the material risks that we are likely to face. Should any of the following risks occur, they will adversely affect our operations, business, financial condition and/or operating results as well as the future trading price and/or the value of our securities. 11 Risks Related to WWA Groups Business Sales of equipment from our auctions may have ultimately ended up in Iran, Sudan or Syria. Due to the proximity of Iran, Sudan and Syria to our auction site, sales records, and statistics on regional spending for used construction equipment, there is reason to believe that some percentage of the equipment sold at our auctions prior to May 2007 may have ultimately ended up in Iran, Sudan or Syria. Although we have never sold equipment to Iran, Sudan or Syria, countries which the U.S. State Department and OFAC have identified as state sponsors of terrorism, and we have never made any effort to attract consignors or bidders from any country recognized as a state sponsor of terrorism, it is possible that some equipment purchased at our auctions was sold to persons or entities that re-exported such equipment to these countries, particularly to Iran. Our records indicate as follows: Sales between March 2001 and May 2007 to persons or entities with addresses in countries deemed State Sponsors of Terrorism by the U.S. State Department and OFAC Address of registered bidder Sales Percentage of total sales* Iran $7,300,000 1.40% Sudan $1,847,950 0.37% Syria $202,300 0.03% TOTAL $9,350,250 1.8% * Total gross auction sales and private sales by WWA Group were approximately $519,600,000 between 2001 and May of 2007 Our records indicate that approximately 1.8% of our total gross auction sales and private sales were to persons or entities with address in Iran, Sudan or Syria between March 2001 and May 2007.We do not believe that this percentage of sales had any impact on our operations, reputation or on shareholder value. However, despite the fact that WWA Group has no knowledge of delivery of equipment purchased at its auctions to Iran, Sudan or Syria, OFAC has proposed that a fine of $4,665,600 be imposed on WWA Group. Although WWA group is in the process of negating the basis for the proposed fine the imposition of such a penalty could diminish WWA Groups ability to continue as a going concern. A significant percentage of corporate control lies in the hands of one shareholder. Asia8, Inc. owns and controls voting power over nearly 32% of WWA Groups issued and outstanding stock. The concentration of such a large percentage of our stock in the hands of one shareholder may have a disproportionate effect on the voting power of minority shareholders on any and all matters presented to WWA Groups shareholders. Our chief executive officer does not offer his undivided attention to WWA Group due to his dual responsibilities . Our chief executive officer does not offer his undivided attention to our business as he also serves as the chief executive officer of Asia8, Inc. His responsibilities cause him to divide his time between the two entities. The division of time however does not necessarily indicate a division of interests since Asia8, Inc., owns approximately 32% of the outstanding shares of WWA Group. Nonetheless, his dual responsibilities may compromise WWA Groups ability to successfully conduct its business operations. 12 WWA Group is dependent upon key personnel. WWA Groups performance and operating results are substantially dependent on the continued service and performance of our officers and directors. We intend to hire additional technical, sales, managerial and other personnel as we move forward with our business model. Competition for such personnel is intense, and there can be no assurance that we can retain our key employees, or that we will be able to attract or retain highly qualified personnel in the future. The loss of the services of any of our key employees or the inability to attract and retain the necessary personnel could have a material adverse effect upon our business, financial condition, operating results, and cash flows. Our business is subject to governmental regulations. International, national and local standards set by governmental regulatory authorities set the regulations by which products are certified across respective territories. Further, climate change legislation and greenhouse gas regulation is becoming increasingly ubiquitous. The products that we intend to distribute are subject to such regulation in addition to national, state and local taxation. Although we believe that we can successfully distribute our products within current governmental regulations it is possible that regulatory changes could negatively impact our operations and cause us to diminish or cease operations. Climate change legislation or regulations restricting emissions of greenhouse gases could result in increased operating costs related to reducing the emission of the green house gases. On December15, 2009, the U.S. Environmental Protection Agency (EPA) officially published its findings that emissions of carbon dioxide, methane and other greenhouse gases present an endangerment to human health and the environment because emissions of such gases are contributing to warming of the Earths atmosphere and other climatic changes. These findings by the EPA allow the agency to proceed with the adoption and implementation of regulations that would restrict emissions of greenhouse gases under existing provisions of the federal Clean Air Act. In late September 2009, the EPA had proposed two sets of regulations in anticipation of finalizing its findings that would require a reduction in emissions of greenhouse gases from motor vehicles and that could also lead to the imposition of greenhouse gas emission limitations in Clean Air Act permits for certain stationary sources. In addition, on September22, 2009, the EPA issued a final rule requiring the reporting of greenhouse gas emissions from specified large greenhouse gas emission sources in the United States beginning in 2011 for emissions occurring in 2010. The adoption and implementation of any regulations over greenhouse gases could require us to incur costs to reduce emissions of greenhouse gases that may be associated with our operations. Risks Related to WWA Groups Stock The market for our stock is limited and our stock price may be volatile. The market for our common stock has been limited due to low trading volume and the small number of brokerage firms acting as market makers. Because of the limitations of our market and volatility of the market price of our stock, investors may face difficulties in selling shares at attractive prices when they want to. The average daily trading volume for our stock has varied significantly from week to week and from month to month, and the trading volume often varies widely from day to day. 13 We incur significant expenses as a result of the Sarbanes-Oxley Act of 2002, which expenses may continue to negatively impact our financial performance. We incur significant legal, accounting and other expenses as a result of the Sarbanes-Oxley Act of 2002, as well as related rules implemented by the Commission, which control the corporate governance practices of public companies. Compliance with these laws, rules and regulations, including compliance with Section 404 of the Sarbanes-Oxley Act of 2002, as discussed in the following risk factor, has substantially increased our expenses, including legal and accounting costs, and made some activities more time-consuming and costly. Our internal controls over financial reporting may not be considered effective in the future, which could result in a loss of investor confidence in our financial reports and in turn have an adverse effect on our stock price. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 we are required to furnish a report by our management on our internal controls over financial reporting. Such report must contain, among other matters, an assessment of the effectiveness of our internal controls over financial reporting as of the end of the year, including a statement as to whether or not our internal controls over financial reporting are effective. This assessment must include disclosure of any material weaknesses in our internal controls over financial reporting identified by management. If we are unable to continue to assert that our internal controls are effective, our investors could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. WWA Group does not pay dividends. WWA Group does not pay dividends. We have not paid any dividends since inception and have no intention of paying any dividends in the foreseeable future. Any future dividends would be at the discretion of our board of directors and would depend on, among other things, future earnings, our operating and financial condition, our capital requirements, and general business conditions.Therefore, shareholders should not expect any type of cash flow from their investment. WWA Group will require additional capital funding. WWA Group will require additional funds in the form of additional equity offerings or debt placements, to maintain operations. Such additional capital may result in dilution to our current shareholders. Further, our ability to meet short-term and long-term financial commitments will depend on future cash. There can be no assurance that future income will generate sufficient funds to enable us to meet our financial commitments. If the market price of our common stock declines as the selling security holders sell their stock, selling security holders or others may be encouraged to engage in short selling, depressing the market price. The significant downward pressure on the price of the common stock as the selling security holders sell material amounts of common stock could encourage short sales by the selling security holders or others. Short selling is the selling of a security that the seller does not own, or any sale that is completed by the delivery of a security borrowed by the seller. Short sellers assume that they will be able to buy the stock at a lower amount than the price at which they sold it short. Significant short selling of a companys stock creates an incentive for market participants to reduce the value of that companys common stock. If a significant market for short selling our common stock develops, the market price of our common stock could be significantly depressed. 14 WWA Groups common stock is currently deemed to be penny stock, which makes it more difficult for investors to sell their shares. WWA Groups common stock is and will be subject to the penny stock rules adopted under section 15(g) of the Exchange Act. The penny stock rules apply to companies whose common stock is not listed on the NASDAQ Stock Market or other national securities exchange and trades at less than $5.00 per share or that have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). These rules require, among other things, that brokers who trade penny stock to persons other than established customers complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If WWA Group remains subject to the penny stock rules for any significant period, it could have an adverse effect on the market, if any, for WWA Groups securities. If WWA Groups securities are subject to the penny stock rules, investors will find it more difficult to dispose of WWA Groups securities. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTIES We currently maintain our offices at 404 W. Powell Lane, Suite 303-304, Austin, Texas, 78753. The office space is 600 square feet for which WWA Group pays $500 on a month-to-month basis. Until October 31, 2010, we also maintained a permanent auction site in the Jebel Ali Free Zone, Dubai, United Arab Emirates, on a 23-acre lot for which we paid a rent expense of $550,000 in 2010. We had allocated one quarter of the lot for office premises. ITEM 3. LEGAL PROCEEDINGS OFAC Pre-Penalty Notice On August 5, 2roup, Inc. received a Pre-Penalty Notice (Notice) from the Office of Foreign Assets Control (OFAC). The Notice was issued based on OFACs belief that WWA Group has engaged in certain transactions prohibited by Executive Order(s) and or Regulations promulgated pursuant to the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq. in connection with the facilitation of auction related services to Iran and Sudan. The perceived violations have caused OFAC to propose a civil monetary penalty of $4,665,600 be imposed on WWA Group subject to adjustment based on evidence presented in response to the Notice. The Notice process permits us to contact OFAC by telephone to initiate settlement discussions or otherwise provide a written response to the perceived violations within the permitted 30 day notice period prior to the issuance of a Penalty Notice. WWA Group has provided a written response to OFAC that presents evidence to negate the perception that it has operated in contravention of the laws of the United States and is now awaiting OFACs response. ITEM 4. (REMOVED AND RESERVED) Removed and reserved. 15 PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES WWA Groups common stock is quoted on the Over the Counter Bulletin Board, a service maintained by the Financial Industry Regulatory Authority (FINRA), under the symbol WWAG. Trading in the common stock over-the-counter market has been limited and sporadic and the quotations set forth below are not necessarily indicative of actual market conditions. These prices reflect inter-dealer prices without retail mark-up, mark-down, or commission, and may not necessarily reflect actual transactions. The high and low bid prices for the common stock for each of the quarters listed below are as follows: Market Prices Year Quarter Ended High Low December 31 $ 0.07 $ 0.03 September 30 $ 0.08 $ 0.02 June 30 $ 0.15 $ 0.05 March 31 $ 0.10 $ 0.05 December 31 $ 0.11 $ 0.07 September 30 $ 0.28 $ 0.09 June 30 $ 0.98 $ 0.16 March 31 $ 0.43 $ 0.12 Capital Stock The following is a summary of the material terms of WWA Groups capital stock. This summary is subject to and qualified by our articles of incorporation and bylaws. Common Stock As of April 14, 2011, there were 885 shareholders of record holding a total of 22,591,922 shares of fully paid and non-assessable common stock of the 50,000,000 shares of common stock, par value $0.001, authorized. The board of directors believes that the number of beneficial owners is substantially greater than the number of record holders since shares of our outstanding common stock are held in broker street names for the benefit of individual investors. The holders of the common stock are entitled to one vote for each share held of record on all matters submitted to a vote of stockholders. Holders of the common stock have no preemptive rights and no right to convert their common stock into any other securities. There are no redemption or sinking fund provisions applicable to the common stock. Preferred Stock WWA Group has not authorized shares of preferred stock. Warrants WWA Group has no share purchase warrants. During the year ended December 31, 2009, 576,973 common share purchase warrants expired. 16 Stock Options WWA Group has no stock options. During the year ended December 31, 2009, 100,000 options to purchase common shares expired. Transfer Agent and Registrar WWA Groups transfer agent and registrar is Interwest Transfer Company, 1 981 E. Murray-Holladay Road, Holladay, Utah, 841175164. Interwests phone number is (801) 272-9294. Purchases of Equity Securities made by the Issuer and Affiliated Purchasers None. Recent Sales of Unregistered Securities None. ITEM 6. SELECTED FINANCIAL DATA Not required. ITEM 7. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Managements Discussion and Analysis of Financial Condition and Results of Operations and other parts of this current report contain forward-looking statements that involve risks and uncertainties. Forward-looking statements can also be identified by words such as anticipates, expects, believes, plans, predicts, and similar terms. Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include but are not limited to those discussed in the subsection entitled Forward-Looking Statements and Factors That May Affect Future Results and Financial Condition below. The following discussion should be read in conjunction with our financial statements and notes thereto included in this current report. Our fiscal year end is December 31. Discussion and Analysis WWA Groups business strategy is to develop Asset Forum, and assist in the growth of Infrastructure. Effective October 31, 2010, WWA Group concluded a Share Purchase Agreement to sell World Wide to Seven International Holdings, Ltd. WWA Group will assist in the management of World Wide during a transitional period that will extend until April 30, 2011. WWA Group will (i) train new management, (ii) promote operating efficiencies at the primary auction location in Dubai, UAE, and (iii) consult as to the use of lower cost venues including on-line auctions and smaller equipment auctions. The disposition of World Wide did not affect WWA Groups interest in Asset Forum, LLC., its ownership of proprietary on-line auction software or its equity interest or debt position in Infrastructure in which it currently holds an unconsolidated 17.75% equity position. WWA Group intends to focus its efforts on marketing and building Asset Forums business. We also expect to expand the application of our proprietary on-line auction system software to other asset segments. 17 Infrastructure is pursuing larger projects with greater returns in expanded markets. We anticipate a return of on our investment in Infrastructure as that company expands operations. Our financial condition and results of operations will depend primarily on prospective income generated from Asset Forum and any return on our investment in Infrastructure. Meanwhile, our continued operation is tied to our ability to realize debt or equity financing. Since WWA Group is currently without income it can provide no assurance that income will be forthcoming or in the event revenue is realized that such return will provide sufficient cash flows to sustain our operations. WWA Group has no commitments for additional debt or equity financing at this time. WWA Groups business development strategy is prone to significant risks and uncertainties which are having an immediate impact on our efforts to realize net cash flow. We have a limited history of generating income from our equity investments and are yet to generate income from the operations of Asset Forum. Should we be unable to generate income or reduce expenses to the point where we meet operating expenses, WWA Groups ability to continue its business operations will be in jeopardy. Results of Operations During the year ended December 31, 2010, WWA Group (i) conducted four major un-reserved auctions for industrial equipment, four one-day car auction, and one night Ramadan auction from the World Wide auction site located in the Jebel Ali Free Trade Zone, Dubai, UAE, (ii) chartered Crowns shipping vessel known as the M/V Iron Butterfly, (iii) bought and sold equipment for its own account, (iv) acquired a majority interest in Asset Forum, and (v) sold its interest in World Wide and its operating subsidiaries. Net Loss Net loss for the year ended December 31, 2010, decreased to $1,660,570 from $1,900,196 for the year ended December 31, 2009, a decrease of 13%. The decrease in net loss over the comparative periods is primarily due to a decrease in operating expenses. WWA Group anticipates that it will continue to realize net losses through 2011 or until such time as Asset Forum realizes revenue or it realizes a return on its equity investment in Infrastructure. Revenue Revenue for the year ended December 31 , 2010 decreased to $30,764,170 from $36,908,305 for the year ended December 31 , 2009, a decrease of 17%.The decrease in revenues over the comparative periods can be primarily attributed to the sale of World Wide at October 31, 2010. WWA Group expects revenue to continue to decrease as a direct result of the sale of World Wide. Gross Profit (Loss) Gross profit for the year ended December 31 , 2010 decreased to $4,114,748 from $5,140,034 for the year ended December 31 , 2009, a decrease of 20%. The decrease in gross profit over the comparative periods can be primarily attributed to the sale of World Wide at October 31, 2010. 18 Operating Expenses Operating expenses for the year ended December 31 , 2010 decreased to $3,825,872 from $6,088,275 for the year ended December 31 , 2009, a decrease of 37%. The decrease in expenses over the comparative periods can be primarily attributed to managements imposition of operating efficiencies in connection with World Wide as well as to the sale of World Wide at October 31, 2010. The major components of operating expenses are (i) general and administrative expenses, including professional fees, rent expense, travel and entertainment, representation expense, insurance, bank charges, and maintenance expenses, (ii) salaries and wages, (iii) selling expenses, and (iv) depreciation and amortization. WWA Group anticipates that operating expenses will continue to decrease during 2011 with the sale of World Wide. Depreciation and amortization expenses for the year ended December 31 , 2010 decreased to $724,289 from $1,125,634 for the year ended December 31 , 2009. Depreciation and amortization expenses are expected to continue to decrease due to the sale of World Wide. Other Expenses Other expenses for the year ended December 31, 2010 increased to $1,949,446 from $950,928 for the year ended December 31, due primarily to an increase in interest expense and a loss on the sale of World Wide. Income Tax Expense (Benefit) The Jebel Ali Free Zone is an income tax free zone. Therefore, any profits of World Wide are not taxable in Dubai. WWA Group determined that undistributed earnings from Dubai were to be reinvested in the business and that such earnings were not to be distributed to the U.S. parent. Therefore, in accordance with APB Opinion No. 23, Accounting for Income Taxes - Special Areas , no income tax provision has been recorded for the undistributed earnings. Impact of Inflation WWA Group does not expect inflation to be a factor in the near future due to the sale of World Wide. Liquidity and Capital Resources We had a working capital surplus of $3,101,453 as of December 31, 2010 as compared to a working capital deficit of $1,758,710 as of December 31, 2009. At December 31, 2010, our current assets were $3,200,673, which consisted of $3,835 in cash, $2,932,003 in notes receivable, and $264,835 in other current assets. Our total assets were $4,419,892, which included current assets and investments in equity interests. Our current and total liabilities were $99,220. Our total stockholders equity at December 31, 2010 was $4,320,672. Cash flows provided by operating activities for the year ended December 31, 2010, were $400,716 as compared to cash flows used in operating activities of $3,091,358 for the year ended December 31, 2009. The transition to cash flow provided by operating activities in the year ended December 31, 2010 can be attributed primarily to changes in operating assets and liabilities due to decreases in advances to suppliers and decreases in auction proceeds payable, which changes were favorable to cash flow as compared to the previous period. We do not expect to provide cash flows from operations in 2011. 19 Cash flows provided by investing activities for the year ended December 31, 2010 were $6,293,729 as compared to cash flows used in investing activities of $2,795,750 for the year ended December 31, 2009. Cash flow provided by investing activities in the year ended December 13, 2010 can be primarily attributed to the proceeds from the sale of fixed assets and to a lesser extent the decrease in a note receivable. We expect to use cash flows in investing activities going forward as we move to expand on the operations of Asset Forum. Cash flows used in financing activities were $15,327,021 for the year ended December 31, 2010 as compared to cash flows provided by financing activities of $7,046,830 for the year ended December 31, 2009. The transition to cash flows used in financing activities in the current period relates to a decrease in a line of credit, payments on short-term notes, and payments on long-term debt. We expect to generate cash flows provided by financing activities in the near term. As of December 31, 2010, WWA Group believes that it had sufficient current assets to meet its current liabilities based on its working capital surplus. However, WWA Group further believes that it has insufficient cash to maintain operations in the near term. Historically WWA Group has funded its cash needs from a combination of operations, sales of equity and debt transactions. Since the sale of World Wide, we are dependent on the success of debt or equity financing. W e can provide no assurance that WWA Group will be able to obtain any form of third party financing. Instead prospective financings may consist of shareholder loans. Should we be unable to generate our cash flows from operating activities or obtain financing from debt or equity placements, we will be unable to continue operations. WWA Group does not intend to pay cash dividends in the foreseeable future. WWA Group had no commitments for future capital expenditures that were material at December 31, 2010. WWA Group has no defined benefit plan or contractual commitment with any of its officers or directors. WWA Group had no lines of credit or other bank financing arrangements as of December 31, 2010. WWA Group has no current plans for the purchase or sale of any plant or equipment other than is described in relation to the sale of World Wide. WWA Group has no current plans to make any changes in the number of employees other than is described in relation to the sale of World Wide. Off Balance Sheet Arrangements As of December 31, 2010, WWA Group has no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that is material to stockholders. Critical Accounting Policies In Note B to the audited consolidated financial statements for the years ended December 31, 2010 and 2009 included in this Form 10-K, we discuss those accounting policies that are considered to be significant in determining the results of operations and our financial position. We believe that the accounting principles utilized by us conform to accounting principles generally accepted in the United States of America. 20 The preparation of financial statements requires management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. On an on-going basis, we evaluate our estimates, including those related to bad debts, inventories, intangible assets, warranty obligations, product liability, revenue, and income taxes. We base our estimates on historical experience and other facts and circumstances that are believed to be reasonable, and the results form the basis for making judgments about the carrying value of assets and liabilities. The actual results may differ from these estimates under different assumptions or conditions. With respect to revenue recognition, we apply the following critical accounting policies in the preparation of its financial statements Revenue Recognition Auction Revenues earned in WWA Groups capacity as agent for consignors of equipment are comprised mainly of auction commissions in the form of flat selling fees or fixed or sliding percentages of the gross auction sale price of any consigned equipment. The majority of auction commissions are earned as a fixed rate of the gross selling price. Auction Revenues also include any preparation, shipping, clearing, transport and handling charges and fees applicable to certain items of consigned equipment; incidental interest income; buyers commission applicable on certain sales of items. All revenue is recognized when the auction sale is complete and we have determined that the auction proceeds are collectible. Trading Revenues are defined as gross proceeds on sales of our owned or underwritten inventory sold at auction or privately. All costs of goods sold are accounted for under direct costs. Trading Revenues can be earned and direct costs can be incurred when we guarantee a certain net level of proceeds to a consignor. This type of revenue includes a percentage of proceeds in excess of the guaranteed amount. If actual auction proceeds are less than the guaranteed amount, we can incur a net loss on the sale. Therefore, sales of equipment on guaranteed contracts are to be treated the same as inventory for accounting purposes. Our exposure from these guaranteed contracts can vary over each guarantee contract. Losses, if any, resulting from guaranteed contracts are recorded in the period in which the relevant auction is held. Ship Chartering Revenues are contractual in nature and similar to a lease. WWA Group charters our cargo vessel to a freight forwarding company on a flat monthly fee until the end of 2013. The shipping company is responsible for all operating costs, fuel costs and cargo related costs, and the risks of receipt and delivery of the cargo. We recognize our ship charter revenues ratably over the term of the charter contract. Forward Looking Statements and Factors That May Affect Future Results and Financial Condition The statements contained in the section titled Results of Operations and Description of Business , with the exception of historical facts, are forward looking statements. A safe-harbor provision may not be applicable to the forward-looking statements made in this current report. Forward-looking statements reflect our current expectations and beliefs regarding our future results of operations, performance, and achievements. These statements are subject to risks and uncertainties and are based upon assumptions and beliefs that may or may not materialize. These statements include, but are not limited to, statements concerning: · our anticipated financial performance; · the sufficiency of existing capital resources; · our ability to fund cash requirements for future operations; · uncertainties related to the growth of our subsidiaries businesses and the acceptance of their products and services; · the volatility of the stock market; and · general economic conditions. 21 We wish to caution readers that our operating results are subject to various risks and uncertainties that could cause our actual results to differ materially from those discussed or anticipated, including the factors set forth in the section entitled Risk Factors included elsewhere in this report. We also wish to advise readers not to place any undue reliance on the forward looking statements contained in this report, which reflect our beliefs and expectations only as of the date of this report. We assume no obligation to update or revise these forward-looking statements to reflect new events or circumstances or any changes in our beliefs or expectations, other than is required by law. Going Concern WWA Groups auditors have expressed an opinion as to its ability to continue as a going concern as a result of recurring losses from operations. WWA Groups ability to continue as a going concern is subject to its ability to realize a profit from operations and /or obtain funding from outside sources. Managements plan to address WWA Groups ability to continue as a going concern includes: (i) obtaining funding from the private placement of debt or equity; (ii) realizing revenues from the activities of Asset Forum; and (iii) obtaining loans and grants from financial or government institutions. Management believes that it will be able to obtain funding to enable WWA Group to continue as a going concern through the methods discussed above, though there can be no assurances that such methods will prove successful. Recent Accounting Pronouncements Please see Note C to our consolidated financial statements for recent accounting pronouncements. Stock-Based Compensation We have adopted Accounting Standards Codification Topic (ASC) 718, Share-Based Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprises equity instruments or that may be settled by the issuance of such equity instruments. We account for equity instruments issued in exchange for the receipt of goods or services from other than employees in accordance with ASC 505. Costs are measured at the estimated fair market value of the consideration received or the estimated fair value of the equity instruments issued, whichever is more reliably measurable. The value of equity instruments issued for consideration other than employee services is determined on the earliest of a performance commitment or completion of performance by the provider of goods or services. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Our audited financial statements for the years ended December 31, 2010 and 2009 are attached hereto as F-1 through F-19. 22 WWA GROUP, INC. AND SUBSIDIARIES Years Ended December 31, 2010 and 2009 Contents Page Report of Independent Registered Public Accounting FirmF-2 Consolidated Balance Sheets F-3 Consolidated Statements of Income F-4 Consolidated Statement of Stockholders Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 F-1 Kostandinos Jerry Georgatos Certified Public Accountants 29042 Hillview St, Hayward, CA 94544 Phone: 510-274-5471 | pmohapatra@kjerryg.com To the Board of Directors WWA Group, Inc. 2465 W. 12th St. Tempe, Suite 2 Tempe Arizona 85281-6935 We have audited the accompanying consolidated balance sheets of WWA Group, Inc. and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of income, stockholders equity and cash flows for the years ended December 31, 2010 and 2009. These consolidated financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of WWA Group, Inc. and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of income, stockholders equity and cash flows for the years ended December 31, 2010 and 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note [B] to the financial statements, the Company has suffered recurring losses from operations that raises a substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kostandinos Jerry Georgatos Kostandinos Jerry Georgatos Hayward, CA April 14, 2011 F-2 WWA GROUP, INC. Audited Consolidated Balance Sheets Assets December 31, 2010 December 31, 2009 Current assets: Cash $ 3,835 $ 8,636,411 Receivables, net 0 4,464,014 Advances to suppliers 0 1,752,852 Inventories 0 3,543,485 Prepaid expenses 0 570,525 Notes receivable 2,932,003 3,989,855 Other current assets 264,835 339,210 Total current assets 3,200,673 23,296,353 Property and equipment, net 0 4,547,293 Building and Auction-CWIP 0 489,748 Vessel-Aqua Conti-CWIP 0 1,372,491 Investment in equity interests 1,219,219 1,491,866 Investment in related party entity 0 31,250 Other assets 0 534,093 $ 4,419,892 $ 31,763,093 Liabilities and Stockholders' Equity Current liabilities: Auction proceeds payable $ - $ 8,068,708 Accounts payables 0 1,915,541 Accrued expenses 92,220 463,581 Line of credit 0 10,662,448 Short Term Debt - Notes Payable 7,000 3,669,178 Current maturities of long-term debt 0 275,607 Total current liabilities 99,220 25,055,062 Long-term debt 0 726,788 Total liabilities 99,220 25,781,851 Commitments and contingencies 0 0 Stockholders' equity: Common stock, $0.001 par value, 50,000,000 shares authorized; 22,591,922 shares Issued and outstanding 22,592 22,592 Additional paid-in capital 4,449,080 4,449,080 Retained earnings 1,509,570 Total stockholders' equity: 4,320,672 5,981,242 $ 4,419,892 $ 31,763,093 The accompanying notes are an integral part of these consolidated financial statements. F-3 WWA GROUP, INC. Audited Consolidated Statements of Income For The Year Ending December 31 2010 Revenues from commissions and services $ 3,765,670 $ 6,645,428 Revenues from sales of equipment $ 26,448,500 $ 29,632,876 Revenues from Ship Charter 550,000 630,000 Total revenues 30,764,170 36,908,305 Direct costs - commissions and services 1,256,422 2,535,769 Direct costs - sales of equipment 25,393,000 29,232,502 Gross profit 4,114,748 5,140,034 Operating expenses: General and administrative expenses 1,826,703 3,163,470 Salaries and wages 1,216,582 1,573,983 Selling expenses 58,298 225,187 Depreciation and amortization expense 724,289 1,125,634 Total operating expenses 3,825,872 6,088,275 Income from operations 288,877 Other income (expense): Interest expense Interest income 82,214 145,415 Loss on sale of subsidiary 0 Gain (loss) on equity investment 47,353 Other income (expense) 5,174 Total other income (expense) (Loss) income before income taxes Provision for income taxes $ - $ (1,027) Net (loss) income $ (1,660,570) $ (1,900,196) Basic earnings per common share $ (0.074) $ (0.084) Diluted earnings per common share $ - $ - Weighted average shares - Basic 22,591,922 22,591,922 Weighted average shares - Diluted 22,591,922 22,591,922 The accompanying notes are an integral part of these consolidated financial statements. F-4 WWA GROUP, INC. Audited Consolidated Statements of Stockholders' Equity Year Ended December 31, 2010 Additional Common Stock Paid-in Retained Shares Amount Capital Earnings Total Balance Dec. 31, 2006 16,670,803 $ 16,671 $ 1,537,998 $ 2,686,789 $ 4,241,458 Common Stock issued for Cash 1,761,119 1,761 1,059,831 - 1,061,592 Fair Value Of Options Granted - - 325,760 - 325,760 Stock Offering costs - - (111,544) - (111,544) Net income - - - 1,329,973 1,329,973 Balance Dec. 31, 2007 18,431,922 18,432 2,812,045 4,016,762 6,847,239 Common Stock issued for Inventory 1,600,000 1,600 622,400 - 624,000 Common Stock issued for Debt 2,560,000 2,560 997,440 - 1,000,000 Fair Value Of Options Granted - - 17,195 - 17,195 Stock Offering costs - Net income - - - (606,995) (606,995) Balance Dec. 31, 2008 22,591,922 22,592 4,449,080 3,409,766 7,881,438 Net loss - - - (1,900,196) (1,900,196) Balance December. 31, 2009 22,591,922 22,592 4,449,080 1,509,570 5,981,242 Net loss - - - (1,660,570) (1,660,570) Balance December 31, 2010 22,591,922 $ 22,592 $ 4,449,080 $ (151,000) $ 4,320,672 The accompanying notes are an integral part of these consolidated financial statements. F-5 WWA GROUP, INC. Audited Consolidated Statements of Cash Flow For years ending December 31, Cash flows from operating activities: Net income ( loss) $ (1,660,570) $ (1,900,196) Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 724,289 1,125,634 (Gain) loss on disposition of assets 21,499 102,550 (Gain) loss on revaluation of investment 29,900 (Gain) loss on sale of subsidiary 749,227 0 (Gain) loss on equity investment 22,503 Changes in operating assets and liabilities: Decrease (Increase) in: Accounts receivable 4,464,014 9,359,307 Advance to suppliers 1,752,852 Inventories 3,543,485 2,836,548 Prepaid expenses 570,525 Other current assets 74,365 Other assets 534,093 0 Increase (decrease) in: Auction proceeds payable Accounts payable 125,014 Accrued liabilities 118,582 Net cash provided by (used in) operating activities 400,716 Cash flows from investing activities: Purchase of property and equipment 0 Proceeds from sale of Investments 320,000 0 Proceeds from sale of subsidiary 10 0 (Increase) decrease in note receivable 1,057,852 Proceeds from sale of fixed assets 4,914,517 306,100 Payments received on notes receivable 1,350 0 Net cash provided by (used in) investing activities 6,293,729 Cash flows from financing activities: Increase (decrease) in line of credit 3,578,396 Proceeds from short-term notes payable 0 3,669,178 Payments on short-term notes 0 Payments/proceeds- long-term debt Proceeds from issuance of common stock 0 0 Net cash provided by (used in) financing activities 7,046,830 Net increase (decrease) in cash and cash equivalents 1,159,722 Cash and cash equivalents at beginning of year 8,636,411 7,476,689 Cash and cash equivalents at end of period $ 3,835 $ 8,636,411 The accompanying notes are an integral part of these consolidated financial statements F-6 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE A  ORGANIZATION AND BASIS OF PRESENTATION WWA Group, Inc., (WWA Group) operated through October 31, 2010 in Jebel Ali, Dubai, United Arab Emirates (U.A.E) under a trade license from the Jebel Ali Free Zone Authority. Operations consisted of auctioning off used and new heavy construction equipment, transportation equipment and marine equipment, the majority of which on a consignment basis. During the year ended December 31, 2010, subsequent to October 31, 2roups operations primarily consisted of focusing on developing its subsidiary, and assisting in the growth of its investment entity. On October 31, 2010, WWA Group sold its 100% interest in its wholly owned subsidiaries, World Wide and Crown to Seven International Holdings, Ltd. (Seven), a Hong Kong based investment company for an assumption by Seven of all the assets and liabilities of the World Wide subject to certain exceptions. The disposition did not affect WWA Groups interest in Asset Forum, LLC., its ownership of proprietary on-line auction software or its equity interest or debt position in Infrastructure Developments Corp. (Infrastructure) in which it currently holds an unconsolidated 17.75% equity position. On April 14, 2010, Intelspec International, Inc. (Intelspec), our minority owned unconsolidated subsidiary, concluded an agreement with Infrastructure, a publicly traded company, pursuant to which Intelspec became a subsidiary of Infrastructure. WWA Group acquired an approximately 22% interest in Infrastructure as a result of the transaction. In July 2010, WWA Group sold 4 million shares of Infrastructure at a value of $320,000 reducing WWA Groups investment to 17.75%. WWA Group includes the accounts of (i) its wholly owned subsidiary, Asset Forum LLC, a company incorporated in the state of Nevada on January 7, 2010, and (ii) during the period until October 31, 2010, its wholly owned subsidiaries (a) World Wide Auctioneers, Ltd. (World Wide), a company incorporated in the British Virgin Islands on March20, 2000, which operates in Dubai, U.A.E., and (b) Crown Diamond Holdings Ltd (Crown) a company incorporated in the British Virgin Islands on January 6, 2004. The consolidated financial statements present the financial position, results of operation, changes in stockholders equity and cash flows of WWA Group and its subsidiaries. All significant inter-company balances and transactions have been eliminated. NOTE B  GOING CONCERN The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and liabilities in the normal course of business. Accordingly, they do not include any adjustments relating to the realization of the carrying value of assets or the amounts and classification of liabilities that might be necessary should WWA Group be unable to continue as a going concern. WWA Group has accumulated losses and working capital and cash flows from operations are negative which raises doubt as to the validity of the going concern assumptions. These financials do not include any adjustments to the carrying value of the assets and liabilities, the reported revenues and expenses and balance sheet classifications used that would be necessary if the going concern assumption were not appropriate; such adjustments could be material. F-7 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of WWA Group and its subsidiaries is presented to assist in understanding WWA Groups financial statements. The financial statements and notes are representations of WWA Groups management who is responsible for the integrity and objectivity of the financial statements. These accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements. Basis of Presentation The consolidated financial statements present the financial position, results of operation, changes in stockholders equity and cash flows of WWA Group and its subsidiaries. All significant inter-company balances and transactions have been eliminated. Investments in entities in which WWA Group can exercise significant influence, but does not own a majority equity interest or otherwise control, are accounted for using the equity method and are included as investments in equity interests on the consolidated balance sheets. Effective July1, 2009, WWA Group adopted the Accounting Standards Codification (the Codification), as issued by the FASB. The Codification became the single source of authoritative generally accepted accounting principles (GAAP) in the U.S. Cash and Cash Equivalents WWA Group considers all highly liquid investments purchased with maturity of three months or less to be cash equivalents. As of December 31, 2010 and 2009, cash and cash equivalents include term deposits of $0 and $1,497,023, respectively, held with a bank as compensating balance against borrowing arrangements. The agreement does not legally restrict the use of cash held as security and the deposits carry an interest rate of 4.25% to 6% with maturity in September and October of 2010. (Also see Note G on Long Term Debt). Concentration of Credit Risk WWA Groups financial instruments that are exposed to concentrations of credit risk consist primarily of cash and cash equivalents, accounts receivable, and investments. WWA Groups cash and cash equivalents are maintained with high-quality international banks and financial institutions. WWA Group believes no significant concentration of credit risk exists with respect to these cash investments. WWA Group routinely assesses the financial strength of its customers and provides an allowance for doubtful accounts as necessary. Credit losses have been minimal to date. Accounts Receivable and Allowance for Doubtful Accounts WWA Group grants credit terms in the normal course of business to its customers. Accounts receivables are stated at the amount management expects to collect from outstanding balances after discounts and bad debts, taking into account credit worthiness of customers and history of collection. The allowance for doubtful accounts is based on specifically identified amounts that management believes to be uncollectible. If actual collections experience changes, revisions to the allowance may be required. No allowance for doubtful accounts is provided as company is collecting amount without default. F-8 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Inventory Inventories consist of equipment to be sold in auctions and otherwise, stated at the lower of cost or market. The cost is determined by specific identification method. Cost includes purchase price, freight, insurance, duties and other incidental expenses incurred in bringing inventories to their present location and condition. WWA Group records a reserve if the fair value of inventory is determined to be less than the cost. For the years ended December 31, 2010 and 2009, the inventory value is reported net of reserve of nil and $276,122 respectively. Property and Equipment Property and equipment are stated at cost less depreciation and provision for impairment where appropriate. Depreciation expense is computed using the straight-line method over estimated useful lives of three to five years except for the vessel in which case the estimated useful life is twenty years. Gains and losses on depreciable assets retired or sold are recognized in the statement of operations in the year of disposal. All repair and maintenance costs are expensed as incurred. Impairment of Long-Lived Assets WWA Group reviews long-lived assets such as property, equipment, investments and definite-lived intangibles for impairment annually and whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. As required by Statement FASB Accounting Standard Codification 360 , WWA Group uses an estimate of the future undiscounted net cash flows of the related asset or group of assets over their remaining economic useful lives in measuring whether the assets are recoverable. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized for the amount by which the carrying amount exceeds the estimated fair value of the asset. Impairment of long-lived assets is assessed at the lowest levels for which there are identifiable cash flows that are independent of other groups of assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value, less the estimated costs to sell. In addition, depreciation of the asset ceases. During the years ended December 31, 2010 and 2009, no significant impairment of long-lived assets was recorded. Dry Docking Costs WWA Groups vessel is sold as a part of sale of Dubai operations on October 31, 2010. As of December 31, 2010 and 2009, other assets include the unamortized dry-docking costs of approximately $0 and $535,093, respectively. Investment in Equity Interest WWA Group had approximately 18% and 30% as of December 31, 2010 and 2009, respectively, in an unconsolidated subsidiary. WWA Group maintains the accounts under the equity method of accounting whereby WWA Group records its proportionate share of the net income or loss of the equity interest up to June 30, 2010. From July 1 st the equity interest was reduced to 18%. The gain on equity investment amounted to $47,353 for the year ended December 31, 2010 and the loss on equity investment amounted to $22,503 for the year ended December 31, 2009. F-9 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Investment in Related Party WWA Group did not have any investment in a related party as of December 31, 2010. As of December 31, 2009 its investment in related party represented WWA Groups equity investment in Net Tel Communications, Inc. an entity in which one of WWA Groups directors serves as a director. On October 31, 2roup sold those investments as a part of sale of Dubai operations. Until October 31, 2roup accounted for its equity investment in a foreign affiliate using the fair value measurement principles. WWA Group reviews its investments annually for impairment and records permanent impairments as a loss on the income statement. For the years ended December 31, 2010 and 2009 the loss on equity investment includes $29,900 and $31,250 respectively of impairment charge. Revenue Recognition Revenues from commissions and services consist of revenues earned in WWA Groups capacity as agent for consignors of equipment, incidental interest income, internet and proxy purchase fees, and handling fees on the sale of certain lots. All commission revenue is recognized when the auction sale is complete and WWA Group has determined that the auction proceeds are collectible. Revenues from sales of equipment originate from the auctioned sale of equipment inventory owned by WWA Group. WWA Group recognizes the revenue from such sales when the auction has been completed, the equipment has been delivered to the purchaser, and collectibility is reasonably assured. All costs of goods sold are accounted for under direct costs. Revenues from ship charter are recognized at a fixed monthly amount in accordance with the terms of the chartering agreement, similar to a lease, for the use of the cargo vessel by the chartering group. Revenues from sales of equipment originate from the auctioned and private sale of equipment inventory owned by WWA Group. WWA Group recognizes the revenue from such sales when the sale has been invoiced, and collectability is reasonably assured. All costs of goods sold are accounted for under direct costs Income Taxes Deferred income taxes are determined based on the differences between the financial reporting and tax bases of assets and liabilities and are measured using the currently enacted tax rates and laws. WWA Group records a valuation allowance against particular deferred income tax assets if it is more likely than not that those assets will not be realized. The provision for income taxes comprises WWA Groups current tax liability and change in deferred income tax assets and liabilities. Significant judgment is required in evaluating WWA Groups uncertain tax positions and determining its provision for income taxes. WWA Group establishes reserves for tax-related uncertainties based on estimates of whether, and the extent to which, additional taxes will be due. These reserves are established when WWA Group believes that certain positions might be challenged despite its belief that its tax return positions are in accordance with applicable tax laws. WWA Group adjusts these reserves in light of changing facts and circumstances, such as the closing of a tax audit, new tax legislation, or the change of an estimate. To the extent that the final tax outcome of these matters is different than the amounts recorded, such differences will affect the provision for income taxes in the period in which such determination is made. The provision for income taxes includes the effect of reserve provisions and changes to reserves that are considered appropriate, as well as the related net interest and penalties. F-10 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Income Taxes  Continued WWA operates in the Jebel Ali Free Zone of Dubai, which is an income tax free zone. Therefore, the profits of WWA are not taxable in Dubai. During the fourth quarter of 2004, WWA Group determined that undistributed earnings from Dubai will be reinvested in the business indefinitely and that such earnings will not be distributed to WWA Group. Therefore, in accordance with FASB Accounting Standard Codification, ASC 740-30, Accounting for Income Taxes - Special Areas , no U.S. income tax provision has been recorded for the undistributed earnings. Share-Based Compensation For stock-based awards granted on or after January 1, 2006, WWA Group records stock-based compensation expense based on the grant date fair value, estimated in accordance with the provisions of ASC 718 and ASC 505-50. WWA Group issued no compensatory options to its employees during the years ended December 31, 2010 and 2009. Foreign Exchange WWA Groups reporting currency is the United States dollar. WWA Groups functional currency is also the U.S. Dollar. (USD) Transactions denominated in foreign currencies are translated into USD and recorded at the foreign exchange rate prevailing at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies, which are stated at historical cost, are translated into USD at the foreign exchange rates prevailing at the balance sheet date. Realized and unrealized foreign exchange differences arising on translation are recognized in the income statement. Fair Value Measurements Effective January 1, 2009, WWA Group adopted the provisions related to financial assets and liabilities of FASB Accounting Standard Codification 820, Fair Value Measurements . The standard provides guidance on the use of fair value in accounting and disclosure for assets and liabilities when such accounting and disclosure is called for by other accounting literature. Income per Common Share The computation of basic earnings per common share is based on the weighted average number of shares outstanding during each year. The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the year, plus the common stock equivalents that would arise from the exercise of stock options and warrants outstanding, using the treasury stock method and the average market price per share during the year. As of December 31, 2010 there were no outstanding common stock equivalents. F-11 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles in United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Recent accounting pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued amended standards that require additional fair value disclosures. These amended standards require disclosures about inputs and valuation techniques used to measure fair value, as well as disclosures about significant transfers, beginning in the first quarter of 2010. Additionally, these amended standards require presentation of disaggregated activity within the reconciliation for fair value measurements using significant unobservable inputs (Level 3), beginning in the first quarter of 2011. In October 2009, the FASB issued new standards for revenue recognition with multiple deliverables. These new standards impact the determination of when the individual deliverables included in a multiple-element arrangement may be treated as separate units of accounting. Additionally, these new standards modify the manner in which the transaction consideration is allocated across the separately identified deliverables by no longer permitting the residual method of allocating arrangement consideration. In October 2009, the FASB issued new standards for the accounting for certain revenue arrangements that include software elements. These new standards amend the scope of pre-existing software revenue guidance by removing from the guidance non-software components of tangible products and certain software components of tangible products. These new standards are required to be adopted in the first quarter of 2011. We do not expect these new standards to significantly impact our consolidated financial statements. These new standards are required to be adopted in the first quarter of 2011. We do not expect these new standards to significantly impact our consolidated financial statements. F-12 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE D  PROPERTY AND EQUIPMENT The following is a summary of WWA Groups major categories of property and equipment: December 31 December 31, Furniture and fixture - 25,165 Computer and office equipment - 536,663 Yard equipment - 324,744 Vehicles - 905,384 leasehold improvements - Cargo vassal - - - $ - $ 4,547,294 NOTE E  INVESTMENTS Investment in Equity Interest I n December 2006, WWA Group acquired a 32.5% interest in Power Track Projects, FZE (PTP) for a consideration of $1,786,000. PTP is a Dubai, UAE entity which operates a rock crushing and stone quarry in Ras Al Khaimah, UAE. The ownership interest was increased to approximately 35% in 2007. In October 2008, WWA Groups shares of PTP were exchanged for shares of Intelspec International, Inc (Intelspec). The exchange resulted in the WWA Groups ownership of 32% of Intelspec. In December 2009, Intelspec raised additional equity financing through issuance of stock thus resulting in a reduction of Companys ownership interest to 30%. In April 2010 Intelspec was acquired by Infrastructure, setting WWA Groups ownership interest in Infrastructure at 22%. In July 2010, WWA Group sold 4 million shares of Infrastructure at a value of $320,000 reducing WWA Groups investment to 17.75%. WWA Group accounts for its minority interests using the equity method of accounting whereby WWA Group records its proportionate share of the net income or loss attributable to the equity interest. WWA Group recorded a gain of $47,353 for the year ended December 31, 2010 and a loss of $22,503 for the year ended December 31, 2009. F-13 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE E  INVESTMENTS (Continued) Investment in Related Party As on December 31, 2roup has no investment in related party. As on December 31, 2009 WWA Groups investment in a related party entity consists primarily of securities purchased in Net Telecommunications, Inc., a company for which WWA Groups Chairman of the Board of Directors is a director. The securities had the following cost and market values as of December 31, 2010 and 2009: Available for sale securities: Cost Fair Value Unrealized Gain (Loss) 2010 Common stock $ 0 $ 0 $ 0 2009 Common stock $ $ $ In 2010, WWA Group recorded a permanent impairment of the investment of $29,900 and sold the investment on October 31, 2010 as a part of sale of World Wide. NOTE F  NOTES RECEIVABLE Notes receivable include $2,442,003 of advances provided to Intelspec, a subsidiary of Infrastructure which operates an international project management company in Thailand and rock crushing and stone quarry in UAE. The notes bear no interest and are payable on demand. As of December 31, 2009, advances to WWA Groups auction associates in Australia amount to $490,000. The notes bear no interest and are payable on demand. NOTE G - SHORT TERM BORROWINGS AND LINES OF CREDIT WWA Group has short term borrowings from unrelated entities. The notes are unsecured, are due upon demand, and require payment of interest at a monthly rate of 2% to 3%, to be added to the principal loan amount. The notes payable represents the total borrowings of $0 and $3,669,178 under the note as of December 31, 2010 and 2009, respectively. The interest expense on these borrowings amounted to $318,282 and $227,887 in the years ended December 31, 2010 and 2009, respectively. WWA Group borrows from banks under credit facility by drawing short term cash advances with maturity not exceeding 120 days against shipping documents of goods consigned. The borrowing facilities are secured by the bank deposits, the vessel owned by WWA Group and by the personal guarantee of its president and CEO. The borrowings bear interest at between 6.5% and 11.5% per annum. WWA Group owed $0 and $10,662,448 on these working capital funding lines as of December 31, 2010 and 2009, respectively. F-14 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE H  LONG TERM DEBT Long term debt consists of the following: December 31, 2010 December 31, 2009 Vehicle loans from Habib Bank, maturity dates from May 2010 through March 2012, payable in monthly installments of approximately $30,000. $ 0 $ 193,014 Vehicle loans from Dubai Islamic Bank, maturity date October 2011, payable in monthly installments of approximately $3,200. 0 71,124 Term loan from UAE Bank to finance construction of office and auction arena in JAFZ, Dubai, carrying interest rate of 8% p.a., payable in 20 equal monthly installments starting November 2010. The loan is secured by corporate guarantees of the WWA Group and Crown Diamond Holdings Ltd., the assignment of leasehold rights over the developed property, the vessel owned by WWA Group, and by the personal guarantee of its president and CEO. As discussed in Note A on Cash and Cash Equivalents, WWA Group maintains a term deposit with the bank held as compensating balance against the borrowing arrangement. 0 667,844 Short term loan from UAE Bank, with interest rates between 4.25% and 4.50%, maturity date November 2010 0 70,413 Total debt $ 0 $ 1,002,396 Less: Current maturities 0 Total long term debt $ 0 $ 726,789 F-15 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE I  STOCK OPTIONS Under FASB Accounting Standard Codification 718, WWA Group estimates the fair value of each stock award at the grant date by using the Black-Scholes option pricing model. There were no grants of stock awards during 2010 and in 2009. WWA Group recorded no expense for 2010, $17,195 in 2009 for the fair value of the stock options granted. The following weighted average assumptions were used for grants made during the year ended December 31, 2008: Dividend yield of zero percent for all periods; expected volatility of 58.20% and 63.76%; risk-free interest rates of 2.24% and 3.94% and expected lives of 1.0 and 2.0, respectively. A summary of the status of WWA Group's stock options as of December 31, 2010 and changes during the years ended December 31, 2010 and 2009 is presented below: Number of Options Weighted Average Exercise Price Weighted Average Grant Date Fair Value Outstanding, December 31, 2007 576,973 $ 1.00 $ 0.23 Granted 100,000 $ 0.36 $ 0.17 Expired - $ 0.00 $ 0.00 Exercised - $ 0.00 $ 0.00 Outstanding, December 31, 2008 676,973 $ 0.36 $ 0.17 Exercisable 676,973 $ 0.36 $ 0.17 Granted - $ 0.00 $ 0.00 Exercised - $ 0.00 $ 0.00 Expired (676,973) $ 0.36 $ 0.17 Outstanding, December 31, 2009 & 2010 - $ 0.00 $ 0.00 F-16 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE J  INCOME TAXES At December 31, 2010, WWA Group has approximately $1.5 million of federal and $1.0 million of state net operating loss carry forwards to offset future taxable income. The federal carry forwards begin expiring in 2023 and the state carry forwards begin expiring in 2010. Utilization of these net operating losses is dependent upon the tax laws in effect at the time such losses can be utilized. The losses will be limited based upon future changes in ownership. WWA Group has determined that undistributed earnings from Worldwide Dubai will be reinvested in the business indefinitely and that such earnings will not be distributed to the U.S. parent. Therefore, in accordance with FASB Accounting Standard Codification, ASC 740-30, Accounting for Income Taxes - Special Areas , no income tax provision has been recorded for the undistributed earnings . Federal State As of January 1, 2009 $ 815,459 $ 537898 Operating losses for the year 2009 958,858 958,858 NOL's expired - As of December 31, 2009 1,774,317 1,357,924 Operating income for the year10 (288,877) (288,877) NOL's expired - As of December 31, 2010 $ 1,485,440 $ 1,004,476 Deferred tax assets (liabilities) at December 31, 2010 and 2009 are comprised of the following: Deferred Tax Assets: Net operating loss carryovers $ 405,346 $ 694,223 Capital loss carryovers 124,181 124,181 Stock compensation expense 140,612 140,612 670,139 959,016 Less: Valuation allowance Total deferred tax assets $ 0 $ 8,200 - Deferred Tax Liabilities: Accrued expenses (8,200) - Total deferred tax liabilities $ $ (8,200) - Net deferred tax assets $ - $ - F-17 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE K  RELATED PARTY TRANSACTIONS As discussed in Note D, as of December 31, 2roup has no related party investments. As of December 31, 2roup had $2,442,003 ($2,361,663 in 2009) in advances provided to Intelspec International Inc, a subsidiary of Infrastruture. (Also see Note E). WWA Group has advanced amounts to its employees primarily for reimbursable travel and business costs. As of December 31, 2010 and 2009, WWA Group had employee receivables of $0 and $60,959, respectively. NOTE L  COMMITMENTS AND CONTINGENCIES Operating Leases WWA Group has no operating leases as the end of December 31, 2010. In 2009, WWA Group had non cancelable operating leases, primarily for land, facilities and temporary living quarters for certain employees. Rental expense for these operating leases for the years ended December 31, 2009 was approximately $1,168,495. As on December 31, 2009, WWA Group also maintained a permanent auction site in the Jebel Ali Free Trade Zone, Dubai, United Arab Emirates, on a 23 acre lot for which it paid $495,500 for the first year. The site lease was due to expire on June 21, 2027. Contingencies WWA Group may become or is subject to investigations, claims or lawsuits ensuing out of the conduct of its business. WWA Group is currently not aware of any such items, except those discussed below, which it believes could have a material effect on its financial position. OFAC Pre-penalty Notice On August 5, 2roup, Inc. received a Pre-Penalty Notice (Notice) from the Office of Foreign Assets Control (OFAC). The Notice was issued based on OFACs belief that WWA Group has engaged in certain transactions prohibited by Executive Order(s) and or Regulations promulgated pursuant to the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq. in connection with the facilitation of auction related services to Iran and Sudan. The perceived violations have caused OFAC to propose a civil monetary penalty of $4,665,600 to be imposed on WWA Group subject to adjustment based on evidence presented in response to the Notice. The Notice process permits WWA Group to contact OFAC by telephone to initiate settlement discussions or otherwise provide a written response to the perceived violations within the permitted notice period prior to the issuance of a Penalty Notice. WWA Group has provided a written response in October of 2009 to OFAC that presents evidence to negate the perception that it has operated in contravention of the laws of the U.S. and is now and is currently in discussions with OFAC. F-18 WWA GROUP, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE M  SEGMENT INFORMATION WWA Group has adopted FASB Accounting Standard Codification Topic 280, "Disclosure about Segments of an Enterprise and Related Information." WWA Group conducts its operations principally in auctions of heavy equipment through World Wide and in ship chartering through Crown. Certain financial information concerning WWA Group's operations in different segments is as follows: For the years ended December 31, Equipment Auctions Ship Chartering Revenues $ $ 550,000 36,278,305 630,000 Operating expenses (321,710) (386,052) Operating income (loss) 60,587 228,290 (1,192,189) 243,948 Interest expense (1,334,960) - (1,051,974) - Other income (expense) (614,486) - 101,046 - Assets (net of intercompany accounts) - 28,086,343 3,676,750 Depreciation and amortization 588,874 135,416 963,134 162,500 Property and equipment acquisitions - - $ - $ - NOTE N  SUBSEQUENT EVENTS WWA Group evaluated its December 31, 2010 financial statements for subsequent events through the date the financial statements were issued. Other than the events noted below, WWA Group is not aware of any subsequent events which would require recognition or disclosure in the financial statements. F-19 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures In connection with the preparation of this annual report, an evaluation was carried out by WWA Groups management, with the participation of the chief executive officer and the chief financial officer, of the effectiveness of WWA Groups disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (Exchange Act)) as of December 31, 2010. Disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Commissions rules and forms, and that such information is accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Based on that evaluation, WWA Groups management concluded, as of the end of the period covered by this report, that WWA Groups disclosure controls and procedures were effective in recording, processing, summarizing, and reporting information required to be disclosed, within the time periods specified in the Commissions rules and forms, and such information was accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Managements Report on Internal Control over Financial Reporting The management of WWA Group is responsible for establishing and maintaining adequate internal control over financial reporting. WWA Groups internal control over financial reporting is a process, under the supervision of the chief executive officer and the chief financial officer, designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of WWA Groups financial statements for external purposes in accordance with United States generally accepted accounting principles (GAAP). Internal control over financial reporting includes those policies and procedures that: Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of WWA Groups assets; Provide reasonable assurance that transactions are recorded as necessary to permit preparation of the financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures are being made only in accordance with authorizations of management and the board of directors; and Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of WWA Groups assets that could have a material effect on the financial statements. Due to its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. 23 WWA Groups management conducted an assessment of the effectiveness of our internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control  Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, which assessment did not identify any material weaknesses in internal control over financial reporting. A material weakness is a control deficiency, or a combination of deficiencies in internal control over financial reporting that creates a reasonable possibility that a material misstatement in annual or interim financial statements will not be prevented or detected on a timely basis. Since the assessment of the effectiveness of our internal control over financial reporting did not identify any material weaknesses, management considers its internal control over financial reporting to be effective. This annual report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting. We were not required to have, nor have we, engaged our independent registered public accounting firm to perform an audit of internal control over financial reporting pursuant to the rules of the Commission that permit us to provide only managements report in this annual report. Changes in Internal Controls over Financial Reporting During the period ended December 31, 2010, there has been no change in internal control over financial reporting that has materially affected, or is reasonably likely to materially affect our internal control over financial reporting. 9B. OTHER INFORMATION None. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE Officers and Directors The following table sets forth the name, age and position of each director and executive officer of WWA Group: Name Age Positions and Offices Eric Montandon 45 chief executive officer and director Digamber Naswa 52 chief financial officer, principal accounting officer and director Yogesh Saxena 54 director Eric Montandon was appointed as a director of WWA Group in August of 2003. He will serve until the next annual meeting of our shareholders and his successor is elected and qualified. 24 Mr.Montandon graduated from Arizona State University in 1988 with a Bachelors Degree in Business Finance. After graduation he worked for Winius-Montandon, Inc. as a commercial real estate consultant and appraiser in Phoenix, Arizona from 1988 until 1992. He was subsequently involved in forming Momentum Asia, Inc., a design and printing operation in Subic Bay, Philippines in 1994. Mr. Montandon operated this company as its chief executive office until the middle of 2000. Mr. Montandon joined the board of directors in of Asia8, Inc. in February 2000 and was instrumental in Asia8, Inc.s acquisition and development of World Wide. He has expanded his role in both Asia8, Inc. and WWA Group to include all areas of finance, operations and administration. Over the last five years Mr. Montandon has been an officer and director of two public companies: Asia8, Inc. a holding company with a significant interest in WWA Group (from February 2000 to present) (chief executive officer, chief financial officer and director), and Net Telecommunications, Inc., formerly a telecommunications service provider (from September 2000 to present) (director). Digamber Naswa was appointed as an officer and director of WWA Group in August of 2003. He will serve until the next annual meeting of our shareholders and his successor is elected and qualified. Mr.Naswa is a science graduate from the Kurukshetra University, India. He finished his Chartered Accountancy from the Institute of Chartered Accountants of India in 1984. He spent almost 20 years serving different industries in India and the United Arab Emirates in his various capacities as accounts officer, finance manager, deputy general manager and financial controller. Over the past five years Mr. Naswa worked as the financial controller of World Wide (2002 to present), before that as the financial controller of Trust Garment Factory, Ltd., (2000-2002), and before that as deputy general manager with Xpro India, Ltd. (A division of Cimmico Birla) (1996-2000). Over the last five years Mr. Naswa has not been an officer or director of any other public company. Yogesh Saxena was appointed to our board of directors on April 30, 2005 to serve until our next annual meeting of our shareholders and his successor is elected and qualified. Mr.Saxena graduated with Degree in Commerce from the Rohtak University, India in 1981 and qualified as an Intermediate Chartered Accountant from Institute of Chartered Accountants of India and Institute of Company Secretaries of India. Over the last five years, prior to joining WWA Group in 2004, Mr. Saxena spent three and a half years working as the Finance Controller of the Blitz Readymade Garments Factory Ltd., based in Sharjah, United Arab Emirates and for the last two years as the General Manager of Finance with Ivory Garments Factory LLC, a manufacturing unit based in Jordan that is also in the garment manufacturing business. Over the last five years Mr. Saxena has not been an officer or director of any other public company. Term of Office Our directors have been elected or appointed to the board of directors for a one year term or until the next meeting of our shareholders or until removed in accordance with our bylaws. Our executive officers were appointed by the board of directors and hold office at the discretion of the board. Family Relationships There are no family relationships between or among the directors or executive officers. 25 Involvement in Certain Legal Proceedings To the best of our knowledge, during the past five years, none of the following occurred with respect to a present or former director, executive officer, or employee: (1) any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; (2) any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offences); (3) being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his or her involvement in any type of business, securities or banking activities; and (4) being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodities Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. Compliance with Section 16(A) of the Exchange Act Based solely upon a review of Forms 3, 4 and 5 furnished to WWA Group, WWA Group is aware of the following persons who, during the period ended December 31, 2010, failed to file, on a timely basis, reports required by Section 16(a) of the Securities Exchange Act of 1934: · Eric Montandon failed to timely file a Form 4 or 5 despite serving as an executive officer and a director. · Digamber Naswa failed to timely file a Form 4 or 5 despite serving as an executive officer and a director. · Yogesh Saxena failed to timely file a Form 3 or 5 despite serving as a director. · Asia8, Inc. failed to timely file a Form 4 or 5 despite holding in excess of 10% of our common stock. · SPM Line Lift Machinery Exports, Ltd failed to timely file a Form 3 or 5 despite holding in excess of 10% of our common stock. Code of Ethics WWA Group has adopted a Code of Ethics within the meaning of Item 406(b) of Regulation S-K of the Securities Exchange Act of 1934. The Code of Ethics applies to directors and senior officers, such as the principal executive officer, principal financial officer, controller, and persons performing similar functions. WWA Group has incorporated a copy of its Code of Ethics as Exhibit 14 to this Form 10-K. Further, the WWA Groups Code of Ethics is available in print, at no charge, to any security holder who requests such information by contacting us. 26 Board of Directors Committees Our board of directors has established an audit committee comprised of Eric Montandon, Digamber Naswa and Yogesh Saxena. However, the audit committee is yet to adopt a definitive charter though it typically reviews, acts on, and reports to the board of directors with respect to various auditing and accounting matters. The matters typically considered by WWA Groups audit committee include recommendations as to the performance of its independent auditors, the scope of the annual audits, fees to be paid to the independent auditors, and internal accounting and financial control policies and procedures. Mr. Naswa, who is not considered independent, serves as our audit committee financial expert as these terms are defined by the applicable Commission rules. Certain stock exchanges currently require companies to adopt a formal written charter that establishes an audit committee that specifies the scope of an audit committees responsibilities and the means by which it carries out those responsibilities. In order to be listed on any of these exchanges, we will be required to adopt a definitive charter for our audit committee. The board of directors has not established a compensation committee. Directors Compensation Directors receive no compensation for their services as directors. We do not anticipate adopting a provision for compensating directors in the foreseeable future. ITEM 11. EXECUTIVE COMPENSATION Compensation Discussion and Analysis The objective of WWA Groups compensation program is to incentivize our executive officers for services rendered with salaries. We utilize this form of compensation since we feel that this compensatory element is adequate to retain and motivate our executive officers. The amounts we have deemed appropriate to compensate our executive officers were determined in accordance with compensatory packages for similarly sized companies with common operations, though we have no specific formula to determine compensation. While we have determined that our current compensatory program is appropriately suited to accomplishing our current objectives, we may in the future expand our compensation program to include additional benefits as WWA Group realizes its objectives. Compensation paid to our chief executive officer for the year ended December 31, 2010 was $72,000 as compared to $72,000 for the year ended December 31, 2009. Compensation paid to our chief financial officer for the year ended December 31, 2010 was $104,000 as compared to $104,000 for the year ended December 31, 2009. WWA Group expects to increase the compensation granted to each of its executive officers to include an increase in salary and compensation in the form of stock options in future periods. Table The following table provides summary information for 2010 and 2009 concerning cash and non-cash compensation paid or accrued by WWA Group to or on behalf of (i) the chief executive officer and the chief financial officer and (ii) any other employee to receive compensation in excess of $100,000. 27 Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation All Other Compensation Total Eric Montandon, CEO - Digamber Naswa, CFO - Although WWA Group did adopt The 2006 Benefit Plan of WWA Group, Inc. in April of 2006, no stock compensation in any form has been granted to executive officers. WWA Group has no employment agreements with its executive officers. WWA Group has no plans that provide for the payment of retirement benefits, or benefits that will be paid primarily following retirement. WWA Group has no agreement that provides for payment to our executive officers at, following, or in connection with the resignation, retirement or other termination, or a change in control of WWA Group or a change in our executive officers responsibilities following a change in control. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth certain information concerning the ownership of WWA Groups common stock as of April 14, 2011, with respect to (i) all directors; (ii) each person known by us to be the beneficial owner of more than 5% of our common stock; and (iii) our directors and executive officers as a group. Title of Class Names and Addresses of Directors, Officers and Beneficial Owners Number of Shares Percent of Class Common Stock Eric Montandon P.O. Box 17774 Jebel Ali Free Zone, Dubai UAE 7,600,000* 33.64% Common Stock Digamber Naswa P.O. Box 17774 Jebel Ali Free Zone, Dubai UAE 0.27% Common Stock Yogesh Saxena P.O. Box 17774 Jebel Ali Free Zone, Dubai UAE 0 0.00% Common Stock All executive officers and directors as a group (3) 33.91% Common Stock Asia8, Inc. P.O. Box 17774 Jebel Ali Free Zone, Dubai UAE 32.31% Common Stock SPM Line Lift Machinery Exports, Ltd 11.33% Common Stock Global Venture Invest, Ltd 7.08% * Eric Montandon holds 300,000 shares of WWA Group common stock in his own name with Adderley Davis & Associates Ltd., and is considered the beneficial owner of the 7,300,000 shares held by Asia8, Inc., a publicly reporting company, since he acts a director and the chief executive officer of Asia8, Inc. 28 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS None of our directors or executive officers, nor any proposed nominee for election as a director, nor any person who beneficially owns, directly or indirectly, shares carrying more than 5% of the voting rights attached to all of our outstanding shares, nor any members of the immediate family (including spouse, parents, children, siblings, and in−laws) of any of the foregoing persons has any material interest, direct or indirect, in any transaction since the beginning of our last fiscal year or in any presently proposed transaction which, in either case, has or will materially affect us. Director Independence Our common stock is listed on the OTC Bulletin Board inter-dealer quotation system, which does not have director independence requirements. For purposes of determining director independence, we have applied the definitions set out in NASDAQ Rule 4200(a)(15). Under NASDAQ Rule 4200(a)(15), a director is not considered to be independent if he or she is also an executive officer or employee of the corporation. Accordingly, we do not have any independent directors. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES Audit Fees Konstandinos Jerry Georgatos, Certified Public Accountant (Georgatos) provided audit services to WWA Group in connection with its annual report for the fiscal years ended December 31, 2010 and 2009. The fees billed by Georgatos for the 2010 and 2009 audits of our annual financial statements and a review of our quarterly financial statements was $21,000. Audit Related Fees Georgatos billed WWA Group no fees in 2010 or 2009 for professional services that are reasonably related to the audit or review of our financial statements that are not disclosed in Audit Fees above. Tax Fees Georgatos billed WWA Group no fees in 2010 or 2009 for professional services rendered in connection with the preparation of our tax returns and the provision of tax advice for the respective periods. All Other Fees Georgatos billed WWA Group no fees in 2010 or 2009 for other professional services rendered or any other services not disclosed above. Audit Committee Pre-Approval WWA Groups Audit Committee pre-approved the engagement of Georgatos to act as its independent auditor for the fiscal years ended December 31, 2010 and December 31, 2009. Georgatos performed all work only with their permanent full time employees. 29 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) Consolidated Financial Statements The following documents are filed under  Item 8. Financial Statements and Supplementary Data,  pages F-1 through F-19, and are included as part of this Form 10-K: Financial Statements of WWA Group for the years ended December 31, 2010 and 2009: Reports of Independent Registered Public Accounting Firms Consolidated Balance Sheets Consolidated Statements of Income Consolidated Statement of Stockholders Equity Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements (b) Exhibits The exhibits required to be attached by Item 601 of Regulation S-K are listed in the Index to Exhibits on page 32 of this Form 10-K, and are incorporated herein by this reference. (c) Financial Statement Schedules We are not filing any financial statement schedules as part of this Form 10-K because such schedules are either not applicable or the required information is included in the financial statements or notes thereto. 30 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WWA Group, Inc. Date /s/ Eric Montandon By: Eric Montandon Its: Chief Executive Officer and Director April 14, 2011 /s/ Digamber Naswa By: Digamber Naswa Its: Chief Financial Officer, Principal Accounting Officer and Director April 14, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date /s/ Eric Montandon Eric Montandon Chief Executive Officer and Director April 14, 2011 /s/ Digamber Naswa Digamber Naswa Chief Financial Officer, Principal Accounting Officer and Director April 14, 2011 /s/ Yogesh Saxena Yogesh Saxena Director April 14, 2011 31 INDEX TO EXHIBITS Exhibit Description 3(i)(a)* Articles of Incorporation of WWA Group (Conceptual Technologies, Inc.) filed with the Nevada Secretary of State on November 26, 1996 (incorporated herein by reference from the Form SB-2 filed with the Commission on December 26, 2007). 3(i)(b)* Certificate of Amendment of the Articles of Incorporation of WWA Group (Conceptual Technologies, Inc.) filed with the Nevada Secretary of State on August 29, 1997 (incorporated herein by reference from the Form SB-2 filed with the Commission on December 26, 2007). 3(i)(c)* Certificate of Amendment of the Articles of Incorporation of WWA Group (NovaMed Inc.) filed with the Nevada Secretary of State on May 8, 1998 (incorporated herein by reference from the Form SB-2 filed with the Commission on December 26, 2007). 3(i)(d)* Certificate of Amendment to the Articles of Incorporation of WWA Group filed with the Nevada Secretary of State on September 25, 2003 (incorporated herein by reference from the Form SB-2 filed with the Commission on December 26, 2007). 3(ii)* Bylaws of WWA Group adopted on November 12, 1996 (incorporated herein by reference from the Form SB-2 filed with the Commission on December 26, 2007). 10(i)* Stock Exchange Agreement between WWA Group and World Wide Auctioneers, Inc. dated August 5, 2003 (incorporated herein by reference from the Form 8-K filed with the Commission on August 25, 2003). 10(ii)* Purchase Agreement between World Wide Auctioneers, Ltd., Geoffrey Greenless and Crown Diamond Holdings, Inc. dated June 30, 2006 (incorporated herein by reference from the Form 8-K filed with the Commission on July 19, 2006). 10(iii)* Share Purchase Agreement between World Wide Auctioneers, Ltd. and Steven Edward Rogers dated December 20, 2006 (incorporated herein by reference from the Form 8-K filed with the Commission on February 15, 2007). 10(iv)* Share Purchase Agreement by and between WWA Group and Seven International Holdings, Ltd., dated effective October 31, 2010 (incorporated herein by reference from the Form 8-K filed with the Commission on November 12, 2010). 14* Code of Ethics adopted March 28, 2004 (incorporated herein by reference from the Form 10-KSB filed with the Commission on March 30, 2005). 21* Subsidiaries of WWA Group (incorporated herein by reference from the Form 10-K filed with the Commission on April 10, 2008 prior to the disposition of World Wide). 31(a) Certification of the Chief Executive Officer pursuant to Rule 13a-14 of the Securities and Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31(b) Certification of the Chief Financial Officer pursuant to Rule 13a-14 of the Securities and Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32(a) Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32(b) Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Incorporated by reference from previous filings of WWA Group. 32
